UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED JUNE 30, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File Number 000-08187 NEW CONCEPT ENERGY, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2399477 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway Suite 300 Dallas, Texas (Address of principal executive offices) (Zip Code) (972) 407-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: RNo: £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: £No: R Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value 1,946,935 shares (Class) (Outstanding at August 13, 2012) 1 AMENDMENT NO. 1 TO FORM 10-Q FOR QUARTER ENDED JUNE 30, 2012 NEW CONCEPT ENERGY, INC. The undersigned registrant hereby amends the following items, exhibits, or other portions of its Form 10-Q Quarterly Report for the quarter ended June 30, 2012 as set forth below and the substituted pages attached hereto which replace the same numbered pages in the original filing. Page 11 – Management’s Discussion and Analysis – added a quarter-to-quarter comparison. Exhibits Page 17 – The certification required by Item 601(b)(32) of Regulation S-K is noted as attached as Exhibit 32.1 has been corrected. “Exhibit 32.1” – Corrected reference to quarter ended June 30, 2012. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Amendment to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:March11 , 2013 New Concept Energy, Inc. By: /s/ Gene S. Bertcher Gene S. Bertcher Principal Executive Officer, President and Chief Financial Officer 2 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES Index to Quarterly Report on Form 10-Q Period ended June 30, 2012 PART I:FINANCIAL INFORMATION Item 1.Financial Statements 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes To Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II:OTHER INFORMATION 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6.Exhibits 17 Signatures 18 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements NEW CONCEPT ENERGY ENERGY, INC. AND SUBSIDARIES CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Other current assets 5 20 Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets Total assets $ The accompanying notes are an integral part of these consolidated financial statements. 4 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (unaudited) (amounts in thousands, except share amounts) June 30, December 31, Liabilities and stockholders' equity Current liabilities Accounts payable - trade $ $ Accrued expenses Total current liabilities Long-term debt Notes payable Payable - related parties Asset retirement obligation Other long-term liabilities Total liabilities Stockholders' equity Preferred stock, Series B 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at March 31, 2012 and December 31, 2011 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION (unaudited) (amounts in thousands, except per share data) For the Three Months ended June 30, For the Six Months ended June 30, Revenue Oil and gas operations, net of royalties $ Real estate operations Operating expenses Oil and gas operations Real estate operations Lease expense Corporate general and administrative Accretion of asset retirement obligation 34 32 68 64 Impairment of natural gas and oil properties - - - Operating earnings (loss) Other income (expense) Interest income - - Interest expense ) Other income (expense), net 1 73 Income/(Expense) 48 90 ) Net income (loss) applicable to common shares $ ) $ 66 $ ) $ Net income (loss) per common share-basic and diluted $ ) $ $ ) $ Weighted average common and equivalent shares outstanding - basic The accompanying notes are an integral part of these consolidated financial statements. 6 NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (amounts in thousands) For the Six Months Ended June 30, Cash flows from operating activities Net income/loss $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation, depletion and amortization Accretion of asset retirement obligation 64 Changes in operating assets and liabilities Other current and non-current assets ) ) Accounts payable and other liabilities ) Interest receivable - ) Impairment of oil and gas properties Net cash provided by (used) in operating activities 3 83 Cash flows from investing activities Investment in oil and gas properties ) Fixed asset additions ) ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Proceeds from loans 42 4 Payment on notes payable ) (5 ) Net cash provided by (used in) financing activities 20 (1 ) Net increase (decrease) in cash and cash equivalents (9
